Case: 14-50516      Document: 00512954377         Page: 1    Date Filed: 03/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50516                                 FILED
                                  Summary Calendar                           March 2, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO SAENZ-ARANDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:14-CR-31


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roberto Saenz-Aranda appeals the 24-month sentence imposed following
his guilty plea conviction for illegal reentry following prior removal. He argues
that his sentence, which is at the low end of the applicable guidelines range, is
greater than necessary to meet the sentencing objectives of 18 U.S.C. § 3553(a).
Saenz-Aranda contests the application of U.S.S.G. § 2L1.2, the illegal reentry
guideline, on the basis that it is not empirically based, double counts prior


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50516    Document: 00512954377     Page: 2   Date Filed: 03/02/2015


                                 No. 14-50516

convictions, and does not account for the nonviolent nature of his offense,
which he asserts is an “international trespass.” He also contends that the
district court did not account for his personal circumstances, specifically that
he reentered the United States because of the violence in Mexico and to be
reunited with his family.
      Saenz-Aranda did not object to the reasonableness of his sentence and,
thus, our review is for plain error. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007). Saenz-Aranda acknowledges that we apply plain error
review when a defendant fails to object to the reasonableness of the sentence
imposed in the district court; however, he seeks to preserve this issue for
further review.
      As Saenz-Aranda recognizes, his assertion that the presumption of
reasonableness should not apply because § 2L1.2 lacks an empirical basis is
foreclosed, and he raises it to preserve it for further review. See United States
v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). We likewise
have rejected his contention that a within-guidelines sentence is unreasonable
because § 2L1.2 effectively double counts prior convictions. United States v.
Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009). Also, we have not been persuaded
by the claim that the Sentencing Guidelines do not take into account the
nonviolent nature of an illegal reentry offense. See United States v. Aguirre-
Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      With regard to Saenz-Aranda’s claim that his sentence did not reflect his
personal circumstances, the district court considered his arguments that a
lesser sentence was warranted on those grounds and determined that a
sentence within the guidelines range was proper.          We will give “great
deference” to a properly calculated within-guidelines sentence, see United
States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005), and Saenz-Aranda has



                                       2
    Case: 14-50516   Document: 00512954377     Page: 3   Date Filed: 03/02/2015


                                No. 14-50516

not demonstrated that the district court’s presumptively reasonable choice of
sentence was erroneous. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). His assertions on appeal are insufficient to rebut the presumption
of reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3